Citation Nr: 0025686	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana.

THE ISSUES

1.  Entitlement to an in increase evaluation for rhinitis 
with chronic headaches, currently rated as 10 percent 
disabling, on appeal from the original grant of service 
connection.

2.  Entitlement to an increased (compensable) evaluation for 
pes planus, on appeal from the original grant of service 
connection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from November 1993 to October 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  This case was remand by the Board in December 
1998 for further development of the issues on appeal. 


FINDINGS OF FACT

1.  Neither the old nor the revised criteria for rating the 
rhinitis is more favorable to the veteran.

2.  Since October 4, 1994, the veteran's rhinitis has been 
manifested by complaints of headaches, sinus pain, sneezing 
and itching without objective evidence of moderate crusting, 
ozena, and atrophic changes, or polyps, or 50 percent 
obstruction of the nasal passage.  

3.  Since October 4, 1994, the veteran's pes planus has been 
manifested by complaints of pain without objective evidence 
of weight bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, or any functional limitation due to pain.  
The bilateral pes planus does not approximate a 
classification of more than mild.



CONCLUSIONS OF LAW

1.  Prior to October 7, 1996, the criteria for an increase in 
the 10 percent rating assigned for the appellant's service-
connected rhinitis with chronic headaches, on appeal from the 
initial grant of service connection, have not been met. 
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6501 (1996). 

2.  From October 7, 1996, the criteria for an increase in the 
10 percent rating for the appellant's service-connected 
rhinitis with chronic headaches, on appeal from the initial 
grant of service connection, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6522 (1999). 

3.  The criteria for an increased (compensable) rating for 
the appellant's service-connected flatfeet, on appeal from 
the initial grant of service connection, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4. 71, 
Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran had a VA general medical examination in April 
1995.  She complained of a sinus problem continuously since 
basic training.  On examination, she had tenderness of the 
frontal sinus area to deep palpation and nasal secretion.  
Flat feet were noted.  The diagnoses were chronic 
rhinosinusitis and flat feet.

The veteran underwent a VA feet examination in May 1995.  She 
stated that she experienced charlie horses of the arches when 
she was running or standing for approximately 20 minutes.  
Staying off the feet helped.   In the relaxed calcaneal 
stance, she had 4 degrees of valgus on the left and 3 degrees 
valgus on the right.  Dorsal bunions on the right were 
greater than those on the left.  She appeared to be walking 
on the forepart of her foot compared to the left.  She did 
have a very slight arch during nonweightbearing and during 
static stance her arches were flattened.  Negative calor 
rubor was noted.  X-rays of the feet were negative 
bilaterally.  The clinical impressions were: extremely high 
forefoot varus at the metatarsal joint bilaterally; dorsal 
bunions bilaterally; plantar fasciitis bilaterally. 

The veteran received a VA nose and sinus examination in May 
1995.  She complained of headaches about the eyes.  She had 
pain around the nose and pressure in the nose.  She drained 
clear fluid from the nose.  She had sneezing and itching.  
The external nose and vasal vestibule were normal.  The right 
and left nasal cavities were normal.  The septum and the 
floor of the nose were normal.  The inferior meatus were 
constricted due to enlarged turbinates.  The inferior 
turbinates were very edematous.  The middle meati were not 
adequately seen.  The middle turbinate was enlarged.  The 
sphenoethomoidal recess was not seen.  The olfactory area was 
not seen.  The superior turbinates were not seen.  X-rays of 
the maxillary, as well as the frontal ethmoid and sphenoid 
sinus were clear.  The diagnosis was allergic rhinitis, 
headaches, and tension due to swelling in the nose. 

The veteran underwent a VA examination for diseases/injury to 
the brain in May 1995.  She presented with a headache which 
was mostly located in the frontal area just over the nose and 
remained confined to that location.  She had had problems 
with cold and sinus infection off and on over the last few 
years.  The pertinent diagnosis was headache, related to 
rhinitis and sinusitis.

A rating action in June 1995 granted service connection for 
rhinitis with chronic headaches, evaluated as 10 percent 
disabling from October 4, 1994, and for flat feet by 
aggravation, evaluated as noncompensable, from October 4, 
1994.

The veteran received a VA brain examination in July 1995.  
She presented with a history of headache for the past year.  
She described the headache as mostly in the frontal areas 
bilaterally, worse on the right side.  She stated that the 
headaches came once or twice a week and stayed for several 
hours.  It was usually relived by Motrin.  The neurological 
examination was normal.  The pertinent diagnosis was 
headache, possibly vascular etiology, also history of chronic 
sinus congestion, could be possibly contributing to daily 
headaches.

A private x-ray in July 1995 disclosed the visualized 
portions of the paranasal sinuses and mastoid air cells 
appeared clear.  

In May 1996, clinical records of D. L. S. M.D., were 
received.  In March 1996, the veteran was seen with the 
complaint of constant nasal drip and pain.  An inhalant skin 
test disclosed that she was allergic to dust mites, and 
certain trees and various grasses.  She began allergy shots 
in April 1996.

In May 1997, the veteran testified at a hearing at the RO.   
She claimed that she had almost constant pain and tenderness 
of the feet on motion.  She claimed spasm of the tendo-
Achilles on movement.  She did not have orthopedic shoes or 
insteps.  She maintained she had massive crusting in the nose 
throughout the day with mucus.  She claimed closure of one 
side of the nostril which fluctuated from side to side.  At 
night it was worse.  She was not taking any type of 
treatment.  She claimed daily headaches which started on the 
side of the face.  Nothing triggered them.  The headaches 
lasted up to two hours.  She took Tylenol.  She claimed she 
was sensitive to light.  She experienced dizziness during the 
headaches.  

The veteran testified the rhinitis caused pain in her face in 
the nose area and under the eyes.  Her eyes sometimes swelled 
and she had to rub them constantly.  She stated she was no 
longer being treated for her allergy problems.  The area 
around the nose was tender to touch.  She used over the 
counter medication for this condition.   

The veteran underwent a VA neurological examination in July 
1997.  She complained of a constant headache of four years 
duration.  It could last from three hours when it was severe.  
She then had a dull aching pain.  During the headache she 
felt dizzy.  The headache was usually felt on both temples.  
It was an aching character constantly and occasionally it was 
associated with blurry vision and occasional nausea.  She was 
not aware of any precipitating factors.  She had no history 
of any head trauma.  She had been taking some Motrin for the 
headaches.  A general physical and neurological examination 
was completely normal.  The final impression was common 
headache with some features of classical migraine.  

A CT scan of the paranasal sinuses in August 1997 was normal 
with no evidence of acute or chronic sinus changes.

The veteran underwent a VA feet examination in August 1997.  
On examination, bilateral pes planus was noted.  The 
diagnosis was bilateral pes planus with right ankle pain and 
increasing chronic swelling.  

A rating action in November 1997 continued the noncompensable 
evaluation for the bilateral pes planus and the 10 percent 
evaluation for rhinitis with chronic headaches.

The veteran received a VA nose, sinus, larynx, and pharynx 
examination in June 1999.  She complained of headaches that 
occurred two to three times a week and lasted for several 
hours.  They were associated with seeing spots in the eyes 
and then the objects appeared to be moving to the left when 
she had these headaches.  The headaches were helped by laying 
down.  The examiner noted that a previous CT of the head and 
x-rays of the sinuses were normal.  The veteran had gained 
relief by allergy shots twice a week.  She stated that she 
was told that she was allergic to dust and pollen.  The shots 
were administered every two months with good relief of her 
symptoms.  

The nasal septum was in the midline.  Nasal mucosa appeared 
slightly edematous.  Air passages were 35 percent occluded.  
No unusual secretion was noted.  X-rays disclosing no 
evidence of acute or chronic sinus change, taken in August 
1997, were reviewed.  The impressions were allergic rhinitis, 
no apparent change since last examination; migraine headache.  
The examiner commented that the veteran's headaches which 
occurred twice a week and lasted for two hours were typical 
of migraine headaches and did not seem to be related to 
allergic rhinitis.

The veteran received a VA foot examination in June 1999.  She 
stated that she had pes planus prior to service and during 
service she had pain in both arches.  She stated that 
currently she had no plantar arch pain.  On examination, no 
calluses were noted.  She maintained a flat arch during 
weightbearing and nonweightbearing.  There were dorsal 
bunions bilaterally at the first metatarsophalangeal joints 
bilaterally.  She had an erectus foot bilaterally, 64 degrees 
of hallux dorsiflexion on the left and 70 degrees on the 
right.  The subtalar joint had 8 degrees of eversion on the 
right and 24 degrees of inversion on the right, 8 degrees of 
eversion on the left and 30 degrees of inversion on the left.  
The neutral calcaneal stance was 7 degrees varus on the 
right.  The left calcaneal stance was 4 degrees valgus.  She 
had a tibial varum of 4 degrees on the right. The neutral 
calcaneal stance on the left was 2 degrees varus.   The left 
calcaneal stance of the left was 4 degrees valgus.  She had a 
tibial valgum of 2 degrees on the left.  There was no pain or 
crepitus noted.  

There was no ligamentous laxity of the joints of the feet.  
There was no subluxation of metatarsal heads.  The first ray 
was maintained in a neutral position, equal distance above 
and below the second metatarsal head bilaterally.  No 
contractions of tunnels was noted bilaterally.  There was no 
warmth, bogginess or local swelling noted at the joints of 
the feet and ankle.  There was no pretibial edema, ankle 
edema, or foot or toe edema bilaterally.  There was no 
bogginess or swelling noted along the posterior tibial 
tendons or other peroneal tendons or the tibial anterior 
tendons bilaterally.  Clinical impressions included: erectus 
foot bilaterally; pes planus bilaterally; asymptomatic dorsal 
bunions bilaterally; a history of plantar fasciitis without 
clinical evidence of active or recurrent fasciitis present 
bilaterally today.  The examiner stated that the bilateral 
pes planus did not pose a functional limitation due to 
decreased range of motion or pain and discomfort during 
ambulation.  There was no clinical evidence of diffuse 
atrophy.        

In June 1999, additional private clinical records were 
received disclosing treatment of the appellant from 1996 to 
September 1997 for allergic rhinitis, sinusitis, and 
headaches.


Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of her service-connected 
rhinitis with chronic headaches and flatfeet, and therefore 
she has satisfied the initial burden of presenting a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran several VA 
examination and a personal hearing.  There is no indication 
of additional medical records that the VA failed to obtain.  
Therefore, VA has satisfied its duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson, 12 Vet. App. 
at 126.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  See Fenderson. 

The Board is of the opinion that the statement of the case 
indicated that all the evidence of record, including the 
service medical records, were considered at the time of the 
rating decision in assigning the original disability ratings 
for the veteran's service-connected disabilities.  The RO did 
not limit its consideration to only the recent medical 
evidence of record and did not therefore violate the 
principle of Fenderson. 

The veteran has been provided appropriate notice of the 
pertinent laws and regulations in the statement of the case 
and supplemental statements of the case,  and has had her 
claim of disagreement with the original rating properly 
considered based on all the evidence of record.  In the 
particular circumstances of this case, the Board sees no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect her disagreement with the initial 
disability evaluations assigned to her service-connected 
disabilities.

Rhinitis.

The veteran's  was evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6501 (1996) of the VA Rating Schedule.  Under 
this criteria, in effect prior to October 7, 1996, a 10 
percent evaluation was warranted for definite atrophy of 
intranasal structure and moderate secretion.  A 30 percent 
evaluation contemplates moderate crusting and ozena and 
atrophic changes.  Effective October 7, 1996, allergic or 
vasomotor rhinitis is evaluated under Diagnostic Code 6522 
which contemplates a 30 percent rating with polyps and a 10 
percent rating without polyps but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the veteran's residuals of a fractured nose will 
be evaluated under both the old and revised versions of 38 
C.F.R. 4.97.  The veteran was supplied the new criteria in 
the supplemental statement of the case furnished in September 
1999.

A recent General Counsel Opinion, VAOPGCPREC 3-2000 (2000), 
stresses that under 38 U.S.C.A. §  5110(g), VA may award an 
increased rating based on a liberalizing amendment no earlier 
than the effective date of the amendment.  Therefore, in this 
case, the new criteria could not be applied earlier than 
October 7, 1996. The General Counsel's opinion notes that it 
is certainly possible that a claimant may be entitled to an 
increased rating prior to and independent of an intervening 
change to the rating schedule under then -existing rating 
criteria.  This opinion does not rule out applying the old 
criteria after the effective date of the new regulations, if 
it is more favorable to the veteran.  In this case, the Board 
has determined that neither the old not the new criteria are 
more favorable to the veteran, based on the demonstrated 
symptomatology.  

In evaluating the service-connected rhinitis with headaches, 
the Board has considered the clinical record in its entirety, 
in association with the rating criteria.  With specific 
reference to the headaches, it should be emphasized that 
according to the most recent evidence, the severe headaches 
occurring several times a week and lasting several hours are 
due to migraine and not to the service connected rhinitis.  

As indicated above, a 30 percent evaluation under the old 
criteria for rating rhinitis contemplated moderate crusting, 
ozena and atrophic changes.  (According to Dorland's 
Illustrated Medical Dictionary, p.951 (26th ed. 1985), ozena 
is an atrophic rhinitis marked by a thick mucopurulent 
discharge, mucosal crusting, and fetor.)  Symptomatology of 
this nature has not been observed on the numerous VA 
examinations and is not reflected in the private medical 
records.  Accordingly, a rating greater than 10 percent is 
not warranted under DC 6501, in effect prior to October 7, 
1996.  In addition, it is apparent that 50 percent 
obstruction of the nasal passage has not been demonstrated.  
For example, on the recent VA examination in June 1999, air 
passages were only 35 percent occluded.  Furthermore, nasal 
polyps have not been noted.  Therefore the veteran is not 
entitled to a rating greater than 10 percent under the new 
criteria.

Flatfeet.

The veteran's bilateral pes planus is evaluated under 
Diagnostic code 5276.  A noncompensable rating is assigned 
with mild symptoms relieved by built-up shoe or arch.  A 10 
percent evaluation under Diagnostic Code 5276 for bilateral 
pes planus contemplates moderate disability with weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, with pain on manipulation and use of 
the feet.  For a severe disorder with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities, a 20 percent evaluation 
is assigned for a unilateral condition and a 30 percent 
evaluation for a bilateral condition. 

A review of the examinations of record discloses no medical 
evidence of weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles or with pain on 
manipulation and use of the feet due to pes planus.  
Moreover, the medical evidence shows no functional limitation 
due to decreased range of motion or pain and discomfort 
during ambulation.  In this regard, it must be emphasized 
that the veteran suffers from disorders of the feet/ankles 
other than the service connected pes planus.  In any event, 
the manifestations of pes planus reflected in the medical 
record does not show more than mild disability.  Accordingly, 
a compensable rating is not warranted. 

In light of the appellant's reported complaints of pain of 
the feet, the Board has also considered functional impairment 
due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
However, on the recent VA examination, the examiner stated 
that the bilateral pes planus did not cause functional 
limitation due to decreased range of motion or pain and 
discomfort during ambulation.  The Board finds no basis to 
assign additional compensation pursuant to the 

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's .  There is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to these 
disorders that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.


ORDER

Increased ratings for rhinitis with headaches and bilateral 
pes planus, on appeal from the original grant of benefits, 
are denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

